Exhibit 10.25

 

PSS WORLD MEDICAL, INC.

 

DIRECTORS’ DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

ARTICLE I

    

Establishment and Purpose

   Page 3

ARTICLE II

    

Definitions

   Page 3

ARTICLE III

    

Eligibility and Participation

   Page 6

ARTICLE IV

    

Deferral Elections, Account Valuation

   Page 7

ARTICLE V

    

Distributions and Withdrawals

   Page 9

ARTICLE VI

    

Administration

   Page 11

ARTICLE VII

    

Amendment and Termination

   Page 12

ARTICLE VIII

    

Informal Funding

   Page 13

ARTICLE IX

    

General Conditions

   Page 13

 

2



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

ARTICLE I

 

ESTABLISHMENT AND PURPOSE

 

PSS World Medical, Inc. (the “Company”) hereby adopts the PSS World Medical,
Inc. Directors’ Deferred Compensation Plan (the “Plan”), effective January 1,
2004 (the “Effective Date”). The purpose of the Plan is to provide non-employee
Directors with an opportunity to defer receipt of their annual retainer, meeting
fees, and other cash compensation. The Plan is not intended to meet the
qualification requirements of Section 401(a) of the Internal Revenue Code, and
will not be subject to ERISA because it will not be offered to employees of the
Company.

 

ARTICLE II

 

DEFINITIONS

 

2.1 Account Balance. Account Balance means the total value of all the Investment
Options in which the Participant deferrals have been Deemed Invested as of a
specific date, taking into account the value of all distributions from that
Account to the specific date.

 

2.2 Allocation Election. Allocation Election means a choice by a Participant of
one or more Investment Options, and the allocation among them, in which future
Participant deferrals are Deemed Invested for purposes of determining earnings
in the Deferred Compensation Account.

 

2.3 Allocation Election Form. Allocation Election Form means the form (or
Website screen) approved by the Plan Administrator on which the Participant
makes or modifies an Allocation Election.

 

2.4 Annual Valuation Date. Annual Valuation Date shall mean the anniversary of
the Termination Valuation Date utilized to determine the amount of an annual
installment payment.

 

2.5 Beneficiary. Beneficiary means a natural person, estate, or trust designated
by a Participant on the form designated by the Plan Administrator to receive
benefits to which a Beneficiary is entitled under and in accordance with
provisions of the Plan. The Participant’s estate shall be the Beneficiary if:

 

  a. the Participant has not designated a natural person or trust as
Beneficiary, or

 

  b. the designated Beneficiary has predeceased the Participant.

 

3



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

2.6 Change in Control. Change in Control means the occurrence of: (a) any merger
or consolidation in which the Company is not the surviving corporation and which
results in the holders of the outstanding voting securities of the Company
(determined immediately prior to such merger or consolidation) owning less than
a majority of the outstanding voting securities of the surviving corporation
(determined immediately following such merger or consolidation), (b) any sale or
transfer by the Company of all or substantially all of its assets, or (c) any
tender offer or exchange offer for or the acquisition, directly or indirectly,
by any person or group of all or a majority of the then-outstanding voting
securities of the Company.

 

2.7 Chief Executive Officer. Chief Executive Officer means the individual who
performs the functions of a Chief Executive Officer for the Company.

 

2.8 Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.9 Company. Company means PSS World Medical, Inc.

 

2.10 Compensation. Compensation shall mean, for purposes of this Plan, cash
remuneration paid to a Director in connection with his or her services as an
outside Director with the Company including, without limitation, annual
retainers, meeting fees, and other Directors’ fees, and any equity based
compensation (if any) approved by the Plan Administrator as Compensation for
purposes of this Plan.

 

2.11 Compensation Deferral Agreement. Compensation Deferral Agreement shall mean
the deferral election form, or such other forms furnished by the Plan
Administrator (or screens on the Participant Website approved by the Plan
Administrator), on which a Participant elects: (a) the amount of deferral and
type of Compensation to be deferred beginning the first day of the following
Plan Year; and (b) the Form of Payment elections for Termination Benefits. The
Allocation Election Form may be part of the Compensation Deferral Agreement, in
the discretion of the Plan Administrator.

 

2.12 Death Benefit. Death Benefit shall mean a distribution of the total amount
of the Participant’s Deferred Compensation Account Balance to the Participant’s
Beneficiary(ies) in accordance with Article V of the Plan.

 

2.13 Deemed Investment. A Deemed Investment (or “Deemed Invested”) shall mean
the notional conversion of a dollar amount of deferred Compensation credited to
a Participant’s Deferred Compensation Account into shares or units (or a
fraction

 

4



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

of such measures of ownership, if applicable) of the underlying investment (e.g.
mutual fund or other investment) which is referred to by the Investment
Option(s) selected by the Participant. The conversion shall occur as if shares
(or units) of the designated investment were being purchased (or sold, for a
distribution) at the purchase price as of the close of business of the day on
which the Deemed Investment occurs. At no time shall a Participant have any real
or beneficial ownership in the actual investment to which the Investment Option
refers, irrespective of whether such a Deemed Investment is mirrored by an
actual identical investment by the Company or a trustee acting on behalf of the
Company.

 

2.14 Deferred Compensation Account (“Account”). A Participant’s Deferred
Compensation Account shall mean a record maintained by the Plan Administrator of
all Participant deferrals and Deemed Investments thereof minus any withdrawals
and distributions from said Account. The Account shall be a bookkeeping account
utilized solely as a device for the measurement of amounts to be paid to the
Participant under the Plan. The Account, and all Sub-Accounts, shall not
constitute or be treated as an escrow, trust fund, or any other type of funded
account for Code purposes and, moreover, amounts credited thereto shall not be
considered “plan assets”.

 

2.15 Deferred Compensation Committee or “Committee”. Deferred Compensation
Committee, or “Committee” means a committee of at least three (3) officers of
the Company appointed by the Compensation Committee of the Board or the Chief
Executive Officer, who shall serve until the earlier of termination of service
or appointment of a replacement by the Compensation Committee of the Board or
the Chief Executive Officer.

 

2.16 Director. Director shall mean for purposes of this Plan a non-employee
independent contractor serving as a member of the Board of Directors of the
Company.

 

2.17 Investment Option. Investment Option shall mean a security or other
investment such as a mutual fund, life insurance sub-account, or other
investment approved by the Plan Administrator for use as part of an Investment
Option menu, which a Participant may elect as a measuring device to determine
Deemed Investment earnings (positive or negative) to be valued in the
Participant’s Account or Sub-Account. The Participant has no real or beneficial
ownership in the security or other investment represented by the Investment
Option.

 

2.18 Participant. Participant means a Director who has elected to defer
Compensation in accordance with the Plan in any Plan Year.

 

5



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

2.19 Plan. Plan means the PSS World Medical, Inc. Directors’ Deferred
Compensation Plan as documented herein and as may be amended from time to time
hereafter.

 

2.20 Plan Administrator. Plan Administrator shall mean a person or persons
appointed by the Deferred Compensation Committee who is responsible for the
day-to-day decision making, record keeping, and administration of the Plan;
provided, that the Plan Administrator may delegate duties of the Plan
Administrator to employees or others to assist in the administration of the
Plan.

 

2.21 Plan Year. Plan Year means January 1 through December 31 each year.

 

2.22 Sub-Account. Sub-Account shall mean a portion of the Deferred Compensation
Account maintained separately by the Plan Administrator in order to properly
administer the Plan.

 

2.23 Termination Benefit. Termination Benefit shall mean the Participant’s
Deferred Compensation Account Balance distributed in accordance with Article V
of the Plan.

 

2.24 Termination of Service. Termination of Service shall mean the complete
termination of a Director’s service on the Board of Directors of the Company.

 

2.25 Termination Valuation Date. Termination Valuation Date shall mean the last
day of the calendar month in which Termination of Service occurs.

 

ARTICLE III

 

ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility and Participation. Each Director shall be eligible to
participate in this Plan.

 

3.2 Duration. Once a Director becomes a Participant, such Director shall
continue to be a Participant so long as he or she is entitled to receive
benefits hereunder, notwithstanding any subsequent Termination of Service.

 

3.3 Revocation of Future Participation. Notwithstanding the provisions of
Section 3.2, the Committee may revoke such Participant’s eligibility to make
future deferrals under this Plan. Such revocation will not affect in any manner
a Participant’s Deferred Compensation Account or other terms of this Plan.

 

6



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

3.4 Notification. Each newly eligible Director shall be notified by the Plan
Administrator, in writing, of his or her eligibility to participate in this
Plan.

 

ARTICLE IV

 

DEFERRAL ELECTIONS, AND PARTICIPANT ACCOUNT VALUATION

 

4.1 Deferral Elections

 

  (a) A Participant shall make deferral elections under the Plan by completing
and submitting to the Plan Administrator a written Compensation Deferral
Agreement provided by the Plan Administrator (or completing and electronically
submitting the deferral election screen on the Participant website, when made
available by the Plan Administrator). Deferral elections shall be made during an
annual enrollment period which shall end no later than December 31 preceding the
Plan Year to which the deferral election relates. Notwithstanding the foregoing,
a Director who becomes eligible to be a Participant during any Plan Year may, in
the initial year of eligibility only, make deferral elections with respect to
Compensation which will be paid during the balance of such Plan Year but after
such elections in such Plan Year, within 30 days of the date of notification of
eligibility as required in Section 3.4 of the Plan.

 

  (b) Deferral elections shall be for a Plan Year, and shall remain in effect
from Plan Year to Plan Year unless modified or revoked by the Participant in
writing on such forms as may be prescribed by the Plan Administrator (or by
following such procedures as are set by the Plan Administrator regarding using
the Participant website, when available) during an enrollment period. Such
modification or revocation shall become effective on the first day of the Plan
Year following the date of the modification or revocation.

 

  (c) A deferral election shall designate the amount of Compensation to be
deferred in whole percentages. A Participant may defer up to 100% of his or her
Compensation to be paid during the Plan Year to which the election refers.

 

  (d) Deferrals shall be deducted from a Participant’s Compensation and the
amount deferred shall be credited to the Participant’s Deferred Compensation
Account and a Deemed Investment shall be made in the investment(s) represented
by the Investment Option(s) elected by the Participant as of the close of
business on the date it would otherwise have been paid as Compensation to the
Participant.

 

7



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

  (e) The Compensation Deferral Agreement shall indicate the Participant’s
election of a payment schedule for his or her Termination Benefit. A Participant
shall elect to have such Termination Benefit distributed: (a) a portion, or all,
in a single lump sum payable as soon as administratively practicable following
the Termination Valuation Date; and/or (b) the balance (assuming it is at least
$25,000) in up to ten (10) annual installment payments payable at the time
described in Section 5.3. An election of a payment schedule for a Participant’s
Termination Benefit shall pertain to the entire Deferred Compensation Account
Balance. A Participant shall be permitted to change his or her payment schedule
election at any time by filing a new Compensation Deferral Agreement (or by
following such procedures as are set by the Plan Administrator regarding using
the Participant website, when available), provided such election is made at
least thirteen (13) months prior to the Participant’s date of Termination of
Service. Any payment schedule election made within thirteen months of
Termination of Service shall be null and void, and the most recent payment
schedule election which is dated at least thirteen months prior to Termination
of Service will be in effect.

 

4.2 Allocation Elections and Valuation of Accounts

 

  (a) A Participant shall elect Investment Options from a menu provided by the
Plan Administrator. The initial election shall be made on the Allocation
Election form approved by the Plan Administrator (or Allocation Election Screen
on the Participant website approved by the Plan Administrator) and shall specify
the allocations among the Investment Options elected. A Participant’s Deferred
Compensation Account shall be valued as the sum of the value of all Deemed
Investments minus any withdrawals or distributions from said Account. Investment
Options shall be utilized to determine the earnings attributable to the Account.
Elections of Investment Options do not represent actual ownership of, or any
ownership rights in or to, the securities or other investments to which the
Investment Options refer, nor is the Company in any way bound or directed to
make actual investments corresponding to Deemed Investments.

 

  (b) The Committee, in its sole discretion, shall be permitted to add or remove
Investment Options provided that any such additions or removals of Investment
Options shall not be effective with respect to any period prior

 

8



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

to the effective date of such change. Any unallocated portion of the
Participant’s Account or any unallocated portion of new deferrals shall be
Deemed Invested in an Investment Option referring to a money market based fund.

 

  (c) A Participant may make a new Allocation Election with respect to future
deferrals, and change the allocation of his or her Account, provided that such
new allocations shall be in increments of one percent (1%). New Allocation
Elections may be made on any business day, and will become effective on the same
business day or, in the case of Allocation Elections received after a cut-off
time established by the Plan Administrator, the following business day.

 

  (d) Notwithstanding anything in this Section to the contrary, the Company
shall have the sole and exclusive authority to invest any or all amounts
deferred in any manner, regardless of any Allocation Elections by any
Participant. A Participant’s Allocation Election shall be used solely for
purposes of determining the value of such Participant’s Sub-Accounts and the
amount of the corresponding liability of the Company in accordance with this
Plan.

 

4.3 Prohibition Against Modifications to deferral elections. A Participant may
not modify or revoke a deferral election during a Plan Year.

 

ARTICLE V

 

DISTRIBUTIONS AND WITHDRAWALS

 

5.1 Termination Benefit Distribution. The Termination benefit will be paid (or
the first payment will be made) in accordance with the Participant payment
schedule election as soon as administratively practicable following the
Termination Valuation Date.

 

5.2 Installment Payments. If the Participant has elected installment payments
for his or her Termination Benefit distribution, annual cash payments will be
made beginning as soon as administratively practicable following the Termination
Valuation Date or, in the event of a partial lump sum election, following the
first anniversary of the partial lump sum payment made following Termination of
Service. Such payments shall continue annually on or about the anniversary of
the previous installment payment until the number of installment payments
elected has been paid. The installment payment amount shall be determined

 

9



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

annually as the result of a calculation, performed on the Annual Valuation Date,
where (i) is divided by (ii):

 

  (i) equals the value of the applicable Sub-Account on the Annual Valuation
Date; and

 

  (ii) equals the remaining number of installment payments.

 

5.3 Small Account Balance Lump Sum Payment.

 

In the event that a Participant’s Deferred Compensation Account Balance is less
than $25,000 on the initial Termination Valuation Date, the Termination Benefit
shall be paid in a lump sum and any form of payment election to the contrary
shall be null and void.

 

5.4 Death Benefit. In the event of a Participant’s death either before
Termination of Service or before complete distribution of the Termination
Benefit, such Participant’s Beneficiary, named on the most recently filed
Beneficiary Designation Form, shall be paid a Death Benefit in the amount of the
remaining Deferred Compensation Account Balance in a single lump sum as soon as
practicable following the end of the month in which the Participant’s death
occurred. The Valuation Date for purposes of determining the Death Benefit shall
be the last day of the month in which the Participant’s death occurs.

 

5.5 Voluntary Withdrawal. A Participant may request, in writing to the Plan
Administrator, to withdraw up to 100% of the vested portion of his or her
Deferred Compensation Account Balance at any time and for any reason, subject to
a penalty of 10% of the amount withdrawn. The penalty shall be forfeited to the
Company. There is a minimum withdrawal amount of $5,000. Deferral elections
shall be deemed revoked for the balance of the Plan Year in which such
withdrawal election is made and not permitted for the following Plan Year.

 

5.6 Court Order. In the event a Court of competent jurisdiction orders a
division of “plan assets” or a distribution of a Participant’s Account or
portion thereof pursuant to a valid Judgment or Court Order, the Plan
Administrator shall make a distribution to the Participant or such other
recipient as is named in the Judgment or Court Order in the amount necessary to
satisfy the Judgment or Court Order.

 

5.7 Change in Control. In the event a Participant shall have a Termination of
Service within two (2) years following a Change in Control, such Participant
shall receive his or her Deferred Compensation Account Balance in a single lump
sum paid as soon as administratively practicable following the Valuation Date,
which shall be the end of the month in which the Change in Control occurs. All
payment schedule elections to the contrary shall be ignored.

 

10



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

5.8 Pro-rata subtraction from Investment Options. In the event a distribution
under this Article V (e.g. an installment payment or voluntary withdrawal, etc.)
is less than the entire Account Balance and the Account is allocated over more
than one Investment Option, the distribution shall be subtracted from each
Investment Option in a pro-rata manner determined in the sole discretion of the
Plan Administrator.

 

ARTICLE VI

 

ADMINISTRATION

 

6.1 Plan Administration. This Plan shall be administered by the Plan
Administrator, which shall have discretionary authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of this Plan and to utilize its discretion to decide or resolve
any and all questions, including but not limited to eligibility for benefits and
interpretations of this Plan and its terms, as may arise in connection with the
Plan. Claims for benefits shall be filed with the Plan Administrator and
resolved in accordance with the claims procedures in Article IX.

 

6.2 Withholding. The Employer shall have the right to withhold from any payment
made under the Plan (or any amount deferred into the Plan) any taxes required by
law to be withheld in respect of such payment (or deferral).

 

6.3 Indemnification. The Company shall indemnify and hold harmless each
employee, officer, director, agent or organization, to whom or to which is
delegated duties, responsibilities, and authority with respect to administration
of the Plan, against all claims, liabilities, fines and penalties, and all
expenses reasonably incurred by or imposed upon him or it (including but not
limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Company. Notwithstanding the foregoing, the Company
shall not indemnify any person or organization if his or its actions or failure
to act are due to gross negligence or willful misconduct or for any such amount
incurred through any settlement or compromise of any action unless the Company
consents in writing to such settlement or compromise.

 

11



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

6.4 Expenses. The expenses of administering the Plan shall be paid by the
Company.

 

6.5 Delegation of Authority. In the administration of this Plan, the Plan
Administrator may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
legal counsel who may be legal counsel to the Company.

 

6.6 Binding Decisions or Actions. The decision or action of the Plan
Administrator in respect of any question arising out of or in connection with
the administration, interpretation and application of the Plan and the rules and
regulations thereunder shall be final and conclusive and binding upon all
persons having any interest in the Plan.

 

ARTICLE VII

 

AMENDMENT AND TERMINATION

 

7.1 Amendment and Termination. The Plan is intended to be permanent, but the
Committee may at any time modify, amend, or terminate the Plan, provided that
such modification, amendment or termination shall not cancel, reduce, or
otherwise adversely affect the amount of benefits of any Participant accrued
(and any form of payment elected) as of the date of any such modification,
amendment, or termination, without the consent of the Participant.
Notwithstanding the foregoing, the Committee shall be permitted upon Plan
termination to instruct the Plan Administrator to pay each Participant (without
such Participant’s consent) a lump sum in the amount of such Participant’s
Account Balance as of the date of such Plan termination.

 

7.2 Adverse Income Tax Determination. Notwithstanding anything to the contrary
in the Plan, if any Participant receives a deficiency notice from the United
States Internal Revenue Service asserting constructive receipt of amounts
payable under the Plan, or if legislation is passed which causes current income
taxation of deferred amounts, Company contributions, and/or the investment
earnings attributed thereto due to any Participant withdrawal right or other
Plan provision, the Committee, in its sole discretion, may terminate the Plan or
such Participant’s participation in the Plan, and/or may declare null and void
any Plan provision with respect to affected Participants, and/or may make such
distributions to Participants as the Committee, in its sole discretion, deems
appropriate because of assertions of constructive receipt or other inclusion of
deferrals in income of such Participant(s). In addition, it is intended that
this Plan comply with all provisions of the Internal Revenue Code and
regulations

 

12



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

and rulings in effect from time to time regarding the permissible deferral of
compensation and taxes thereon, and it is understood that this Plan does so
comply. If the laws of the United States or of any relevant state are amended or
construed in such a way as to make this Plan (or its intended deferral of
compensation and taxes) in whole or in part void, then the Deferred Compensation
Committee, in its sole discretion, may choose to terminate the Plan or it may
(to the extent it deems practicable) give effect to the Plan in such a manner as
it deems will best carry out the purposes and intentions of this Plan.

 

ARTICLE VIII

 

INFORMAL FUNDING

 

8.1 General Assets. All benefits in respect of a Participant under this Plan
shall be paid directly from the general funds of the Company, or a Rabbi Trust
created by the Company and funded by the Company for the purpose of informally
funding the Plan, and other than such Rabbi Trust, if created, no special or
separate fund shall be established and no other segregation of assets shall be
made to assure payment. No Participant, spouse or Beneficiary shall have any
right, title or interest whatever in or to any investments which the Company may
make to aid the Company in meeting its obligation hereunder. Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
the Company or any if its subsidiaries or affiliated companies and any Director,
spouse, or Beneficiary. To the extent that any person acquires a right to
receive payments from the Company hereunder, such rights are no greater than the
right of an unsecured general creditor of the Company.

 

8.2 Rabbi Trust. The Company may, at its sole discretion, establish a grantor
trust, commonly known as a Rabbi Trust, as a vehicle for accumulating the assets
needed to pay the promised benefit, but the Company shall be under no obligation
to establish any such trust or any other informal funding vehicle.

 

ARTICLE IX

 

GENERAL CONDITIONS

 

10.1 Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.

 

13



--------------------------------------------------------------------------------

PSS WORLD MEDICAL, INC.

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

10.2 No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Company or any of its
subsidiaries or affiliated companies. The right and power of the Company to
dismiss or discharge a Director is expressly reserved.

 

10.3 No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between a Director and the Company.

 

10.4 Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

10.5 Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan Administrator may elect in its
sole discretion to construe such invalid or unenforceable provisions in a manner
that conforms to applicable law or as if such provisions, to the extent invalid
or unenforceable, had not been included.

 

10.6 Governing Law. The laws of the State of Florida shall govern the
construction and administration of the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be adopted, effective as
of January 1, 2004.

 

PSS WORLD MEDICAL, INC.

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

ATTEST:

 

 

--------------------------------------------------------------------------------

 

14